             Case 4:19-cr-02738-RM-JR Document 81 Filed 03/12/20 Page 1 of 2



                                   DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Rosemary Márquez           Date: March 12, 2020
USA v. Jan Peter Meister                        Case Number: CR-19-02738-001-TUC-RM (JR)

Assistant U.S. Attorneys: Nicole P. Savel, Beverly Anderson
Attorney for Defendant: Bradley King Roach, Retained
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ
             Restraint Level 0

JURY TRIAL – Day 4

9:35 a.m. – All jurors are present; jury deliberations resume.

9:57 a.m. – The Court, counsel and defendant are present.
The Court and counsel discuss the jury question received at 5:00 p.m. yesterday. Counsel
request additional time to review the case cited yesterday by Mr. Roach.

10:03 a.m. – Recess taken

10:46 a.m. – The Court, counsel and defendant are present. Further discussion regarding the
jury question.

10:55 a.m. - A written response to the jury question is provided to the jury. Proceedings
recessed pending a verdict.

11:39 a.m. – The jury returns a verdict of not guilty on Count 2 of the Superseding Indictment.
The jury is polled.

11:43 a.m. – The jury is released from further service and excused. The jury exits the
courtroom.

The current trial date for Count 1 of the Superseding Indictment is 4/14/2020. The Court
advises the parties that she has been summoned for jury duty 4/13/2020 and may not be
available on 4/14/2020. Ms. Savel states she may be moving to continue as she has a key
witness that is not available on the current trial date.

Mr. Roach states he will be filing a motion to modify conditions for defendant’s release. The
Court will address the motion once briefing is complete and she has consulted with Pretrial
Services.

The defendant shall remain in custody pending trial on the remaining count.
            Case 4:19-cr-02738-RM-JR Document 81 Filed 03/12/20 Page 2 of 2

USA v. Jan Peter Meister                                             Date: March 12, 2020
Case Number: CR-19-02738-001-TUC-RM (JR)                                        Page 2 of 2


11:46 a.m. – Jury trial completed


Court Reporter Tracy Jamieson                           Jury Trial: 22 mins
Deputy Clerk Cathy Schwader
                                                        Start: 9:57 a.m. / Stop: 11:46 a.m.
